Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 9-10, 12-15, 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al. (US 2018/0212749 A1).
NOTE: 	When the interpretation of the claim(s) is or may be in dispute, i.e., given one interpretation, a rejection under 35 U.S.C. 102 is appropriate and given another interpretation, a rejection under 35 U.S.C. 103(a) is appropriate. See MPEP § § 2111-2116.01 for guidelines on claim interpretation.	When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02
As to claim 1, Chen teaches an autonomous vehicle (Chen: vehicles (e.g., autonomous vehicles) – [5]) comprising:	 one or more processors; and computer-readable media storing instructions, that when executed by the one or more processors, cause the one or more processors to perform operations (Chen: Various functions may be carried out by a processor executing instructions stored in memory  - [174]) comprising:	 receiving, from a sensor associated with the autonomous vehicle, sensor data associated with an environment within which the autonomous vehicle is positioned (Chen: 110 [Wingdings font/0xE0] 118, F.1B);	 receiving map data indicating a lane in the environment (Chen: 116 [Wingdings font/0xE0] 118, F.1B);By discretizing a lane change into a series of multiple stages, the system may be more able to clearly determine when a lane change begins and ends and may be more able to clearly distinguish between sensor data that may appear similar during different portions of the same lane change. – [32]) a classification of the lane based at least in part on the signal, wherein any lane that is occupied by at least a portion of the autonomous vehicle is classified as at least one of: 	an occupied lane, indicating that the autonomous vehicle occupies at least some portion of the lane (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; note: if not inherent, one of ordinary skill would have understood that the switching between lane change stages necessarily includes classification that a lane is occupied by the vehicle; Alternatively, or additionally, see  The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode.  – [76]; note: if not inherent, one of ordinary skill would have understood that the switching between lane occupancy states necessarily includes classification that a lane is occupied for a lane keeping mode); or	an established lane, indicating that the autonomous vehicle has established priority in the lane (Chen: The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for staying in the second lane – [76]; note: if not inherent, one of ordinary skill would have understood that the switching between established lane states necessarily includes classification that a lane is established for reentering a lane keeping mode); and	 controlling the autonomous vehicle based at least in part on the classification of the lane (120 [Wingdings font/0xE0] 128, F.1B).
As to claim 3, Chen teaches the autonomous vehicle as claim 1 recites, wherein determining the classification of the lane comprises: determining, based at least in part on the signal, that the portion of the autonomous vehicle that occupies the lane is less than a threshold; and determining that the lane is classified as the occupied lane and not the established lane (Chen: e.g. A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the [72]; 122, F.1B; By discretizing a lane change into a series of multiple stages, the system may be more able to clearly determine when a lane change begins and ends and may be more able to clearly distinguish between sensor data that may appear similar during different portions of the same lane change. – [32]).
As to claim 4, Chen teaches the autonomous vehicle as claim 1 recites, wherein determining the classification of the lane comprises: determining, based at least in part on the signal, that the portion of the autonomous vehicle that occupies the lane meets or exceeds a threshold (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; note: if not inherent, one of ordinary skill would have understood that the switching between the lane change stages necessarily includes classification that a portion of the vehicle occupying the lane meets or exceeds a threshold); and determining that the lane is classified as the occupied lane and the established lane (Chen: The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode.  – [76]; note: if not inherent, one of ordinary skill would have understood that the switching between established lane states necessarily includes classification that a lane is established and occupied for a lane keeping mode).
As to claim 5, Chen teaches the autonomous vehicle as claim 1 recites, wherein determining the classification of the lane comprises: determining, based at least in part on the signal, that an unoccupied portion of the lane is less than a threshold (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; note: if not inherent, one of ordinary skill would have understood that the switching between the lane change stages necessarily includes classification that an unoccupied portion of the lane is less a threshold); and determining that the lane is classified as the occupied lane and the established lane (Chen: The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for staying in the second lane – [76]; note: if not inherent, one of ordinary skill would have understood that the switching 
As to claim 7, Chen teaches a method comprising:	 determining, by one or more computing devices of a vehicle (Chen: Various functions may be carried out by a processor executing instructions stored in memory  - [174]), a signal indicative of a presence of the vehicle in a lane of a drivable surface in an environment within which the vehicle is located (Chen: 118 [Wingdings font/0xE0], F.1B);	 determining (Chen: 122, F.1B; By discretizing a lane change into a series of multiple stages, the system may be more able to clearly determine when a lane change begins and ends and may be more able to clearly distinguish between sensor data that may appear similar during different portions of the same lane change. – [32]), by the one or more computing devices of the vehicle, a classification of the lane based at least in part on the signal, wherein any lane that is occupied by at least a portion of the vehicle is classified as at least one of:	 an occupied lane, indicating that at least a portion of the vehicle occupies the lane (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; note: if not inherent, one of ordinary skill would have understood that the switching between lane change stages necessarily includes classification that a lane is occupied by the vehicle; Alternatively, or The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for staying in the second lane – [76]; note: if not inherent, one of ordinary skill would have understood that the switching between lane occupancy states necessarily includes classification that a lane is occupied for a lane keeping mode);	 or an established lane, indicating that the vehicle has established priority in the lane (Chen: The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for staying in the second lane – [76]; note: if not inherent, one of ordinary skill would have understood that the switching between established lane states necessarily includes classification that a lane is established for reentering a lane keeping mode);	 controlling, by the one or more computing devices of the vehicle, the vehicle based at least in part on the classification of the lane (120 [Wingdings font/0xE0] 128, F.1B).
As to claim 9, Chen teaches the method as claim 7 recites, wherein controlling the vehicle comprises:	 determining a first classification of at least one lane left of the vehicle or a second classification 
As to claim 10, Chen teaches the method as claim 7 recites, wherein the lane occupancy is based on at least one of sensor data received from a sensor associated with the vehicle (Chen: 110 [Wingdings font/0xE0] 118, F.1B) or map data associated with the environment (Chen: 116 [Wingdings font/0xE0] 118, F.1B).

As to claim 12, Chen teaches the method as claim 7 recites, wherein determining the classification of the lane comprises: determining, based at least in part on the signal, that the portion of the vehicle that occupies the lane is less than a threshold; and determining that the lane is classified as the occupied lane and not the established lane (Chen: e.g. A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. – [72]; 122, F.1B; By discretizing a lane change into a series of multiple stages, the system may be more able to clearly determine when a lane change begins and ends and may be more able to clearly distinguish between sensor data that may appear similar during different portions of the same lane change. – [32]).
As to claim 13, Chen teaches the method as claim 7 recites, wherein determining the classification of the lane comprises:	 determining, based at least in part on the signal, that the portion of the vehicle that occupies A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; note: if not inherent, one of ordinary skill would have understood that the switching between the lane change stages necessarily includes classification that a portion of the vehicle occupying the lane meets or exceeds a threshold); and	 determining that the lane is classified as the occupied lane and the established lane (Chen: The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for staying in the second lane – [76]; note: if not inherent, one of ordinary skill would have understood that the switching between established lane states necessarily includes classification that a lane is established and occupied for a lane keeping mode).
As to claim 14, Chen teaches the method as claim 7 recites, wherein determining the classification of the lane comprises:	 determining, based at least in part on the signal, that an unoccupied portion of the lane is less A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; note: if not inherent, one of ordinary skill would have understood that the switching between the lane change stages necessarily includes classification that an unoccupied portion of the lane is less a threshold); and	 determining that the lane is classified as the occupied lane and the established lane (Chen: The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for staying in the second lane – [76]; note: if not inherent, one of ordinary skill would have understood that the switching between established lane states necessarily includes classification that a lane is established and occupied for a lane keeping mode).
As to claim 15, Chen teaches one or more non-transitory computer-readable media storing instructions, that when executed by one or more processors (Chen: Various functions may be carried out by a processor executing instructions stored in memory  - [174]), cause a vehicle to perform operations comprising:By discretizing a lane change into a series of multiple stages, the system may be more able to clearly determine when a lane change begins and ends and may be more able to clearly distinguish between sensor data that may appear similar during different portions of the same lane change. – [32]), by the one or more computing devices of the vehicle, a classification of the lane based at least in part on the signal, wherein any lane that is occupied by at least a portion of the vehicle is classified as at least one of:	 an occupied lane, indicating that at least a portion of the vehicle occupies the lane (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; note: if not inherent, one of ordinary skill would have understood that the switching between lane change stages necessarily includes classification that a lane is occupied by the vehicle; Alternatively, or additionally, see  The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and  – [76]; note: if not inherent, one of ordinary skill would have understood that the switching between lane occupancy states necessarily includes classification that a lane is occupied for a lane keeping mode);	 or an established lane, indicating that the vehicle has established priority in the lane (Chen: The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may include its own machine learning models and control parameters. The vehicle may reenter the lane keeping mode. E.g., the vehicle may reenter the lane keeping mode, but now for staying in the second lane – [76]; note: if not inherent, one of ordinary skill would have understood that the switching between established lane states necessarily includes classification that a lane is established for reentering a lane keeping mode);	 controlling, by the one or more computing devices of the vehicle, the vehicle based at least in part on the classification of the lane (120 [Wingdings font/0xE0] 128, F.1B).
As to claim 17, Chen teaches the one or more non-transitory computer-readable media as claim 15 recites, wherein determining the classification of the lane comprises:	 determining, based at least in part on the signal, that the portion of the vehicle that occupies the lane is less than a threshold; and determining that the lane is classified as the occupied lane and not the established lane (Chen: e.g. A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from [72]; 122, F.1B; By discretizing a lane change into a series of multiple stages, the system may be more able to clearly determine when a lane change begins and ends and may be more able to clearly distinguish between sensor data that may appear similar during different portions of the same lane change. – [32]).
As to claim 18, Chen teaches the one or more non-transitory computer-readable media as claim 15 recites, wherein determining the classification of the lane comprises:	 determining, based at least in part on the signal, that the portion of the vehicle that occupies the lane meets or exceeds a threshold (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; note: if not inherent, one of ordinary skill would have understood that the switching between the lane change stages necessarily includes classification that a portion of the vehicle occupying the lane meets or exceeds a threshold); and	 determining that the lane is classified as the occupied lane and the established lane (Chen: The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the  – [76]; note: if not inherent, one of ordinary skill would have understood that the switching between established lane states necessarily includes classification that a lane is established and occupied for a lane keeping mode).
As to claim 19, Chen teaches the one or more non-transitory computer-readable media as claim 15 recites, wherein determining the classification of the lane comprises:	 determining, based at least in part on the signal, that an unoccupied portion of the lane is less than a threshold (Chen: A first stage may be from the beginning of the lane change until approximately when the centerline of the vehicle lines up with the lane markings separating the original lane from the destination lane, or when the vehicle is roughly equidistant to the outer lane markings of the original lane and the destination lane. Similarly, a second stage may be from the middle of the lane change until the end of the lane change. Any number of stages may be used. – [72]; note: if not inherent, one of ordinary skill would have understood that the switching between the lane change stages necessarily includes classification that an unoccupied portion of the lane is less a threshold); and	 determining that the lane is classified as the occupied lane and the established lane (Chen: The vehicle may be in a lane keeping mode prior to beginning the lane change. E.g., the vehicle may be in a mode that controls the vehicle to stay in the first lane, where the lane keeping mode may  – [76]; note: if not inherent, one of ordinary skill would have understood that the switching between established lane states necessarily includes classification that a lane is established and occupied for a lane keeping mode).

Claims 2, 11, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1, 7, 15, above, and further in view of Mere et al. (US 2016/0187879 A1).
As to claim 2, Chen teaches the autonomous vehicle as claim 1 recites.	However, wherein determining the signal indicative of the presence of the autonomous vehicle in the lane is based at least in part on at least one of: a position of a front bumper of the autonomous vehicle; a dimension of a bounding box associated with the autonomous vehicle relative to a lane reference of the lane; an area of the bounding box associated with the autonomous vehicle; or a ratio of a first width of the lane that is occupied by the autonomous vehicle to a second width of the lane that is unoccupied” may not be explicitly disclosed.	In a related invention, Mere teaches wherein determining the signal indicative of the presence of the autonomous vehicle in the lane is based at least in part on at least one of: a position of a front bumper of the autonomous vehicle (Mere: The cameras and/or sensors may be disposed on or underneath the vehicle's front bumper to detect the vehicle's position within a lane of the road. – [34]).	It would have been obvious to incorporate the teachings of Mere into the system of Chen such that wherein determining the signal indicative of the presence of the autonomous vehicle in the lane is 
As to claim 11, Chen teaches the method as claim 7 recites.	However, “wherein determining the signal indicative of the presence of the vehicle in the lane is based at least in part on at least one of: a position of a front bumper of the vehicle; a dimension of a bounding box associated with the vehicle relative to a lane reference of the lane; an area of the bounding box associated with the vehicle; or a ratio of a first width of the lane that is occupied by the vehicle to a second width of the lane that is unoccupied” may not be explicitly disclosed.	In a related invention, Mere teaches wherein determining the signal indicative of the presence of the autonomous vehicle in the lane is based at least in part on at least one of: a position of a front bumper of the autonomous vehicle (Mere: The cameras and/or sensors may be disposed on or underneath the vehicle's front bumper to detect the vehicle's position within a lane of the road. – [34]).	It would have been obvious to incorporate the teachings of Mere into the system of Chen such that wherein determining the signal indicative of the presence of the autonomous vehicle in the lane is based at least in part on at least one of: a position of a front bumper of the autonomous vehicle as described. The motivation being to being to better detect lane position.
As to claim 16, Chen teaches the one or more non-transitory computer-readable media as claim 15 recites.	However, “wherein determining the signal indicative of the presence of the vehicle in the lane is based at least in part on at least one of: a position of a front bumper of the vehicle; a dimension of a bounding box associated with the vehicle relative to a lane reference of the lane; an area of the bounding box associated with the vehicle; or a ratio of a first width of the lane that is occupied by the vehicle to a second width of the lane that is unoccupied” may not be explicitly disclosed.The cameras and/or sensors may be disposed on or underneath the vehicle's front bumper to detect the vehicle's position within a lane of the road. – [34]).	It would have been obvious to incorporate the teachings of Mere into the system of Chen such that wherein determining the signal indicative of the presence of the autonomous vehicle in the lane is based at least in part on at least one of: a position of a front bumper of the autonomous vehicle as described. The motivation being to being to better detect lane position.

Claims 8, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 7, 15, above, and further in view of Marden et al. (US 2019/0061765 A1).
As to claim 8, Chen teaches the method as claim 7 recites.	However, “wherein controlling the vehicle comprises: receiving an indication that a target lane is not classified as an established lane; and based at least in part on the indication that the target lane is not classified as an established lane, performing an analysis associated with the target lane to determine (i) whether another object occupies at least a threshold of the target lane and (ii) whether the vehicle merging into the target lane is predicted to negatively affect the other object” may not be explicitly disclosed.	In a related invention, teaches wherein controlling the vehicle comprises: receiving an indication that a target lane is not classified as an established lane; and based at least in part on the indication that the target lane is not classified as an established lane, performing an analysis associated with the target lane to determine whether another object occupies at least a threshold of the target lane and whether the computing system can use sensor data to observe objects around the autonomous vehicle including one or more vehicles in one or more adjacent lanes that the autonomous vehicle could potentially move into. The computing system can determine predictions/estimations of where the objects in adjacent lanes will be in the next 5 seconds, 10 seconds, or the like. The computing system can then determine whether there is enough space in front of and behind the autonomous vehicle if it were to move into the adjacent lane to safely and comfortably complete a move into the adjacent lane to pass around the obstacle. – [81]).	It would have been obvious to incorporate the teachings of Marden into the system of Chen such that wherein controlling the vehicle comprises: receiving an indication that a target lane is not classified as an established lane; and based at least in part on the indication that the target lane is not classified as an established lane, performing an analysis associated with the target lane to determine (i) whether another object occupies at least a threshold of the target lane and (ii) whether the vehicle merging into the target lane is predicted to negatively affect the other object as described. The motivation being to provide better safety.
As to claim 20, Chen teaches the one or more non-transitory computer-readable media as claim 15 recites.	However, “wherein controlling the vehicle comprises: receiving an indication that a target lane is not classified as an established lane; and based at least in part on the indication that the target lane is not classified as an established lane, performing an analysis associated with the target lane to determine (i) whether another object occupies at least a threshold of the target lane and (ii) whether the vehicle the computing system can use sensor data to observe objects around the autonomous vehicle including one or more vehicles in one or more adjacent lanes that the autonomous vehicle could potentially move into. The computing system can determine predictions/estimations of where the objects in adjacent lanes will be in the next 5 seconds, 10 seconds, or the like. The computing system can then determine whether there is enough space in front of and behind the autonomous vehicle if it were to move into the adjacent lane to safely and comfortably complete a move into the adjacent lane to pass around the obstacle. – [81]).	It would have been obvious to incorporate the teachings of Marden into the system of Chen such that wherein controlling the vehicle comprises: receiving an indication that a target lane is not classified as an established lane; and based at least in part on the indication that the target lane is not classified as an established lane, performing an analysis associated with the target lane to determine (i) whether another object occupies at least a threshold of the target lane and (ii) whether the vehicle .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        



/JONATHAN M DAGER/Primary Examiner, Art Unit 3663